PREWITT, Presiding Judge.
Plaintiff sought damages claiming defendant was liable as a surety on the bond of a notary public required by § 486.235, RSMo 1986. He appeals following summary judgment denying him relief.
Plaintiffs brief has no statement of facts, “Points Relied On”, or citation of authority. The “Argument” has one reference to the record. The brief does not comply with Rule 84.04 and is so deficient that it fails to preserve anything for appellate review. Simpson v. Galena R-2 School District, 809 S.W.2d 457, 458 (Mo.App.1991); Paige v. City of University City, 780 S.W.2d 93, 94 (Mo.App.1989).
Plaintiff proceeding pro se does not change the result. Parties representing themselves are bound by the same rules as parties represented by lawyers. Snelling v. Jackson, 787 S.W.2d 906, 907 (Mo.App.1990); Snelling v. Stephenson, 747 S.W.2d 689, 690 (Mo.App.1988).
A gratuitous examination of the record reveals no error. Under the pleadings and record, summary judgment was properly entered.
The judgment is affirmed.
CROW and PARRISH, JJ., concur.